Exhibit 10.1

November 13, 2015

Mr. John J. Shea

290 Wax Myrtle Trail

Southern Shores, NC. 27949

Dear Jack:

On behalf of the Board of Directors (the “Board”) of BioDelivery Sciences
International, Inc. (the “Company”), we wish to thank you for your many years of
great service on the Board. You have indicated that you will voluntarily resign
as a member of the Board effective as of the close of business on December 31,
2015 (the “Retirement”), and by your execution below, this letter agreement will
serve as formal notice to the Company of your Retirement. Per your request, this
letter serves to memorialize the terms of your compensation in connection with
the Retirement.

In connection with your Retirement, you (or, as applicable, your estate) will be
entitled to the following, subject to your compliance with the terms of this
letter agreement:

 

  (i) the Company shall provide you with cash compensation for your service as a
director through and until December 31, 2015, and as of January 1, 2016, you
will no longer be entitled to any cash compensation from the Company;

 

  (ii) notwithstanding your resignation prior to the completion of your term as
a member of the Board, such term ending at the annual meeting of shareholders of
the Company anticipated to be held in July of 2016 (the “Annual Meeting”), you
shall be entitled to receive, promptly following the Annual Meeting, a grant of
Restricted Stock Units of the Company (“RSUs”), stock options and/or other
equity awards of the Company, in an amount equal to the grant of RSUs and/or
such options or other awards to each respective independent member of the Board
who has served for the entire year of such member’s term on the Board, subject
to vesting as approved by the Board or its compensation committee; and

 

  (iii) your Retirement will be deemed to be in “good standing”, meaning that
(1) if Company has previously granted you options to purchase shares of common
stock of the Company, to the extent that any such options are currently
outstanding and exercisable, such options will remain exercisable until their
expiration as set forth in the Company’s equity incentive plans and (2) all
stock options and RSUs previously granted to you by the Company that remain
subject to vesting as of the Retirement (as well as any awards granted in
(ii) above) will continue to vest per their previously approved vesting
schedules.

Following your receipt of the foregoing, you agree that you shall not be
entitled to any further compensation, payments, awards or fees from the Company,
other than expense reimbursement in accordance with Company policy. You
acknowledge that you do not currently serve and have never served as an employee
of the Company.

In consideration of the mutual agreements and covenants herein contain, by your
execution of this letter agreement, you (on behalf of your heirs,
administrators, executors, successors and assigns) agree



--------------------------------------------------------------------------------

that you hereby release, acquit and forever discharge the Company and its
affiliates, subsidiaries, employees, agents, attorneys, officers, directors,
heirs, successors, assigns and other representatives (collectively, the
“Released Parties”) of and from any and all manner of action and money, claims
and demands of any kind whatsoever, in law or in equity, which the you ever had,
now has, or which you shall or may have, against the Company or any Released
Party, upon or by reason of any matter, cause or thing whatsoever, from the
beginning of the world to the present date; provided, however, that the claims
released hereunder shall not include claims relating solely to the performance
of the parties under this letter agreement.

You represent and agree that you will not (except as required by law) disclose
information regarding the specific terms of this letter agreement to anyone
except your immediate family and your attorneys as reasonably necessary. You
also agree that you will keep in strictest confidence and not (except as
required by law) disclose, disseminate or use in any manner any non-public,
confidential or proprietary information or materials of the Company (regardless
of how and when you might have received the same) that you have learned or
obtained during your service to the Company or that you may learn after the date
hereof.

By executing this letter agreement, you agree that at all times before and after
your Retirement, you will, at the Company’s expense, cooperate fully with the
Company and its officers, directors, employees, agents and legal counsel in
connection with, and during the pendency of, any claim, complaint, charge, suit
or action previously or hereafter asserted or filed by or against the Company or
any of the Released Parties which relates to, arises out of or is connected
directly or indirectly with your service as a director of the Company. Further,
the Company or the Company Released Parties, on the one hand, nor you (either
directly or indirectly), on the other hand, shall make any communications,
whether written, electronic, oral, or otherwise, to any other person or entity,
including, but not limited to any publications and any website postings or
blogs, which denigrate, defame, damage the reputation of, or otherwise cast
aspersions upon each other, or their respective products, services, reputation,
business and manner of doing business.

The letter agreement cannot be changed or terminated verbally, and no
modification or waiver of any of the provisions of this letter agreement will be
effective unless it is in writing and signed by both parties. This letter
agreement sets forth the entire and fully integrated understanding between the
parties, and there are no representations, warranties, covenants or
understandings, oral or otherwise, that are not expressly set out herein. This
letter is intended to be a binding agreement and shall be governed by and
construed in accordance with the laws of the State of Delaware and the federal
laws of the United States applicable therein without giving effect to any choice
or conflict of law provision or rule (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.

If the foregoing terms and conditions are acceptable to you, please execute and
return to me an executed copy of this letter. This letter may be signed in one
or more counterparts, each of which may be an original or facsimile and all of
which taken together shall constitute one and the same instrument.

 

Sincerely, BIODELIVERY SCIENCES INTERNATIONAL, INC. By:  

/s/ Mark A. Sirgo

  Name:   Mark A. Sirgo   Title:   President and Chief Executive Officer

ACCEPTED AND AGREED:

 

/s/ John J. Shea

    Date:  

November 13, 2015

John J. Shea      

 

cc: Frank E. O’Donnell, Jr., M.D., Executive Chairman, BioDelivery Sciences
International, Inc.